Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 21 Apr 2022.
Claims 1-11 and 13-20 were amended.
Claims 1-20 are currently pending and have been examined.

	
Response to Arguments
Regarding the objection to claim 18
Applicant’s amendments have obviated the objection, which is therefore withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 21 Apr 2022 have been fully considered but they are not persuasive. Applicant asserts that the claims have been amended to overcome the rejection. Applicant’s remarks, p. 10. Applicant has amended the claims to recite that the method includes an intelligent transportation system (ITS) from which the vehicle usage information is obtained. Based on paragraphs [0077] and fig. 1 of Applicant’s originally filed specification, the ITS includes a series of subsystems networked together. The subsystems are described at a very high level in this paragraph only; there is no recitation of what, for example, the “infrastructure” element is, or what hardware elements, if any, perform the functions of the vehicle control subsystem. The closest disclosure is that the method may be performed on a computer readable medium bearing instructions as in paragraphs [0065], [0227]. Paragraphs [0216]-[0218] disclose a “vehicle management apparatus,” which is not disclosed in fig. 1 or paragraph [0077] as being part of the ITS, and, even if it were, is disclosed as generically recited computing elements. Therefore, for at least these reasons, the incorporation of the ITS at most results in an application of the judicial exception using a computer as a tool. 
Applicant has also amended the independent claims to recite that the vehicles are adapted to communicate with the ITS, which does not appear to impact the functional or structural relationship of the computing elements to the claims. For at least these reasons, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 102
Applicant’s arguments have been fully considered but they are not persuasive. As noted above, Applicant’s ITS is disclosed as a system comprising a user, a management center, a vehicle, and infrastructure. See Applicant’s originally filed specification, paragraphs [0076]-[0077] and fig. 1. The claims recite that the mode identifier is obtained “according to vehicle usage information of the ITS.” Under the broadest reasonable interpretation of Applicant’s claims, the disclosure of Rai in which the vehicle mode is set by the user teaches the amended recitation. Therefore, Applicant’s arguments are not persuasive. The art based rejections have been updated as necessary to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-10 recite a method, and claims 11-20 recite an apparatus. These are statutory categories.
Step 2A, prong 1: Independent claims 1 and 11 recite obtaining mode identifier information of a vehicle according to vehicle usage information of an intelligent transportation system, wherein the mode identifier information indicates whether the vehicle is in a sharing mode or an exclusive mode, wherein the sharing mode indicates that different users are allowed to share the vehicle, and wherein the exclusive mode indicates that only a single user is allowed to use the vehicle; and scheduling the vehicle according to the mode identifier information. Independent claims 6 and 16 recite obtaining a mode identifier information of the vehicle based on vehicle usage information of the ITS;  receiving a vehicle scheduling message from the management device according to mode identifier information indicating whether the vehicle is in a sharing mode or an exclusive mode, wherein the sharing mode indicates that different users are allowed to share the vehicle, and wherein the exclusive mode indicates that only a single user is allowed to use the vehicle; and performing, by the computer processor, usage control according to the vehicle scheduling message. Determining whether a vehicle is in a sharing mode or an exclusive mode and scheduling the vehicle accordingly is at least one of managing interpersonal or individual behavior or a commercial interaction, both of which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. In claims 1 and 6 the additional elements are the management center comprising the computer processor and the vehicle. In claims 11 and 16 the additional elements are the memory, the instructions, and the processor. All of these elements are generically recited computing elements. Therefore, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the claims to recite that the method includes an intelligent transportation system (ITS), from which the vehicle usage information is obtained. Based on paragraphs [0077] and fig. 1 of Applicant’s originally filed specification, the ITS includes a series of subsystems networked together. The subsystems are described at a very high level in this paragraph only; there is no recitation of what, for example, the “infrastructure” element is, or what hardware elements, if any, perform the functions of the vehicle control subsystem. The closest disclosure is that the method may be performed on a computer readable medium bearing instructions as in paragraphs [0065], [0227]. Paragraphs [0216]-[0218] disclose a “vehicle management apparatus,” which is not disclosed in fig. 1 or paragraph [0077] as being part of the ITS, and, even if it were, is disclosed as generically recited computing elements. Therefore, for at least these reasons, the incorporation of the ITS at most results in an application of the judicial exception using a computer as a tool.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the interpersonal and commercial interactions. Claims 2, 7, 12, and 17 recite sending the mode information to the vehicle. Claims 3, 8, 13, and 18 recite receiving identity and route information of the to-be-allowed user and sending the information to the vehicle. Claims 4, 9, 14, and 19 recite receiving identity and route information of the allowed user and sending the information to the vehicle. Claims 5, 10, 15, and 20 recite receiving identity and route information of the single user in exclusive mode and sending the information to the vehicle. All of these steps further define the interpersonal and commercial interactions, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the same analysis as set forth above. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160171637 to Rai (“Rai”).
Claim 1 
Rai discloses the following elements:
A vehicle management method, for managing a vehicle in an intelligent transportation system (ITS) comprising a management center and the vehicle adapted to communicate with each other, wherein the vehicle management method comprises, ([0022] an onboard vehicle sharing system and method; see paragraph [0030]-[0031] for the intelligent transportation system and the vehicle configured to communicate therewith; see also fig. 1A )
obtaining, by a computer processor of the management center, mode identifier information of the vehicle according to the vehicle usage information of the ITS, wherein the mode identifier information indicates whether the vehicle is in a sharing mode or an exclusive mode, wherein the sharing mode indicates that different users are allowed to share the vehicle, and wherein the exclusive mode indicates that only a single user is allowed to use the vehicle; ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0036] vehicle system includes a memory and a processor; [0067], [0070]-[0071], [0073] various subsystems and elements may include memories and processors – see also fig. 1A; [0099] vehicle system may include instructions for execution by the processor; [0071] ride share service server may include programming; [0086] any of the modules may include software and hardware; see also [0166], [0168]))
and schedule the vehicle according to the mode identifier information in the ITS. ([0046] network services may include electronic calendar and scheduling; [0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user; [0091] user may indicate vehicle as available to customers for particular time periods)
Claim 11
Rai discloses the following elements:
A vehicle management apparatus for managing a vehicle in an intelligent transportation system (ITS) comprising the vehicle management apparatus and the vehicle adapted to communicate with each other, wherein the vehicle management apparatus comprises, ([0022] an onboard vehicle sharing system and method; see paragraph [0030]-[0031] for the intelligent transportation system and the vehicle configured to communicate therewith; see also fig. 1A)
a memory comprising instructions; ([0036] vehicle system includes a memory and a processor; [0067], [0070]-[0071], [0073] various subsystems and elements may include memories and processors – see also fig. 1A)
and a processor coupled to the memory, wherein the instructions cause the processor to be configured to: ([0036] vehicle system includes a memory and a processor; [0067], [0070]-[0071], [0073] various subsystems and elements may include memories and processors – see also fig. 1A; [0099] vehicle system may include instructions for execution by the processor; [0071] ride share service server may include programming; [0086] any of the modules may include software and hardware; see also [0166], [0168])
obtain mode identifier information of the vehicle according to the vehicle usage information of the ITS, wherein the mode identifier information indicates whether the vehicle is in a sharing mode or an exclusive mode, wherein the sharing mode indicates that different users are allowed to share the vehicle, and wherein the exclusive mode indicates that only a single user is allowed to use the vehicle; ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time)
and schedule the vehicle according to the mode identifier information. ([0046] network services may include electronic calendar and scheduling; [0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user; [0091] user may indicate vehicle as available to customers for particular time periods)
Claims 3 and 13
Rai discloses following elements of claims 1 and 11, above. Rai also discloses:
wherein the instructions further cause the processor to be configured to: obtain a driving route plan of a usage to-be-allowed user when the mode identifier information indicates that the vehicle is in the sharing mode, wherein the usage to-be-allowed user is another user other than a usage allowed user that has been allowed to use the vehicle; ([0075] market server may query ride share services for a customer based on geographic location; [0077] system may acquire pick-up and drop off location of the one or more customers and the description of the one or more customers)
and send a first vehicle usage notification message to the vehicle when a driving route plan of the usage allowed user matches the driving route plan of the usage to-be-allowed user, wherein the first vehicle usage notification message comprises identity information of the usage to-be-allowed user and the driving route plan of the usage to-be-allowed user. ([0075] market server may query ride share services for a customer based on geographic location; [0077] system may acquire pick-up and drop off location of the one or more customers and the description of the one or more customers; [0079] market server may transmit the ride share data describing the one or more customers to the vehicle system; [0135] ride share data including identification information and geographic data is received in the vehicle system; [0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user)
Claims 4 and 14
Rai discloses following elements of claims 3 and 13, above. Rai also discloses:
wherein the instructions further cause the processor to be configured to: obtain the driving route plan of the usage allowed user; ([0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile)
and send a second vehicle usage notification message to the vehicle, wherein the second vehicle usage notification message comprises identity information of the usage allowed user and the driving route plan of the usage allowed user. ([0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user; [0078] system may pair a user and a customer based on geographic proximity of the pick up and drop off locations for the customers relative to the journey start and journey end locations for the user; [0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0045] user profile data may include account information (identity information) for other services; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile and transmit it to the vehicle when it’s determined that the user is going to use the vehicle)
Claims 5 and 15
Rai discloses following elements of claims 1 and 11, above. Rai also discloses:
wherein the instructions further cause the processor to be configured to: obtain a driving route plan of the single user when the mode identifier information indicates that the vehicle is in the exclusive mode; ([0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile)
and send a third vehicle usage notification message to the vehicle, wherein the third vehicle usage notification message comprises identity information of the single user and the driving route plan of the single user. ([0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0045] user profile data may include account information (identity information) for other services; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile and transmit it to the vehicle when it’s determined that the user is going to use the vehicle)
Claim 6 
Rai discloses the following elements:
A vehicle management method for managing a vehicle in an intelligent transportation system (ITS) comprising the vehicle management apparatus and the vehicle adapted to communicate with each other, wherein the vehicle management method comprises: ([0022] an onboard vehicle sharing system and method; ; see paragraph [0030]-[0031] for the intelligent transportation system and the vehicle configured to communicate therewith; see also fig. 1A)
obtaining, by a computer processor of the management device, a mode identifier information of the vehicle according to vehicle usage information of the ITS; and ([0036] vehicle system includes a memory and a processor; [0067], [0070]-[0071], [0073] various subsystems and elements may include memories and processors – see also fig. 1A; [0099] vehicle system may include instructions for execution by the processor; [0071] ride share service server may include programming; [0086] any of the modules may include software and hardware; see also [0166], [0168]; [0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time;)
receiving, by the computer processor, a vehicle scheduling message from the management device according to mode identifier information, ([0036] vehicle system includes a memory and a processor; [0038] vehicle system may be able to access a network including audio data, video data, e-mail data, calendar data or any other data; [0081] system may receive an indication of the time limit for which the vehicle is sharable; [0034] elements are configured to communicate with each other via various communication protocols; see also [0030], fig. 1A; [0067], [0070]-[0073] for processors coupled to receivers of the various network elements)
indicating whether the vehicle is in a sharing mode or an exclusive mode, wherein the sharing mode indicates that different users are allowed to share the vehicle, wherein the exclusive mode indicates that only a single user is allowed to use the vehicle; ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0023] private mode is  a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time)
and performing, by the computer processor, usage control according to the vehicle scheduling message. ([0046] network services may include electronic calendar and scheduling; [0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user; [0091] user may indicate vehicle as available to customers for particular time periods; [0036] vehicle system includes a memory and a processor; [0067], [0070]-[0071], [0073] various subsystems and elements may include memories and processors – see also fig. 1A; [0099] vehicle system may include instructions for execution by the processor; [0071] ride share service server may include programming; [0086] any of the modules may include software and hardware; see also [0166], [0168])
Claim 16
Rai discloses the following elements:
A vehicle management apparatus for managing a vehicle in an intelligent transportation system (ITS) comprising the vehicle management apparatus and the vehicle adapted to communicate with each other, wherein the vehicle management apparatus comprises: ([0022] an onboard vehicle sharing system and method; ; see paragraph [0030]-[0031] for the intelligent transportation system and the vehicle configured to communicate therewith; see also fig. 1A)
a processor configured to obtain mode identifier information of the vehicle according to vehicle usage information of the ITS; and ([0036] vehicle system includes a memory and a processor; [0067], [0070]-[0071], [0073] various subsystems and elements may include memories and processors – see also fig. 1A; [0099] vehicle system may include instructions for execution by the processor; [0071] ride share service server may include programming; [0086] any of the modules may include software and hardware; see also [0166], [0168]; [0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time;)
a receiver coupled to the processor configured to receive a vehicle scheduling message from the vehicle management apparatus according to mode identifier information, ([0036] vehicle system includes a memory and a processor; [0038] vehicle system may be able to access a network including audio data, video data, e-mail data, calendar data or any other data; [0081] system may receive an indication of the time limit for which the vehicle is sharable; [0034] elements are configured to communicate with each other via various communication protocols; see also [0030], fig. 1A; [0067], [0070]-[0073] for processors coupled to receivers of the various network elements)
indicating whether the vehicle is in a sharing mode or an exclusive mode, wherein the sharing mode indicates that different users are allowed to share the vehicle, wherein the exclusive mode indicates that only a single user is allowed to use the vehicle; ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0023] private mode is  a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time)
and wherein the processor is further configured to perform usage control according to the vehicle scheduling message. ([0046] network services may include electronic calendar and scheduling; [0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user; [0091] user may indicate vehicle as available to customers for particular time periods; [0036] vehicle system includes a memory and a processor; [0067], [0070]-[0071], [0073] various subsystems and elements may include memories and processors – see also fig. 1A; [0099] vehicle system may include instructions for execution by the processor; [0071] ride share service server may include programming; [0086] any of the modules may include software and hardware; see also [0166], [0168])
Claims 7 and 17
Rai discloses following elements of claims 6 and 16, above. Rai also discloses:
wherein the processor is further configured to: set the sharing mode or the exclusive mode according to the mode identifier information. ([0088]-[0091] user can toggle vehicle mode to any of private, share ride, or share vehicle)
Claims 8 and 18
Rai discloses following elements of claims 6 and 16, above. Rai also discloses:
wherein the receiver is further configured to receive a first vehicle usage notification message from the management device when the mode identifier information of the vehicle indicates that the vehicle is in the sharing mode, wherein the first vehicle usage notification message comprises identity information of a usage to-be-allowed user and a driving route plan of the usage to-be-allowed user, wherein the usage to-be-allowed user is another user other than a usage allowed user, ([0075] market server may query ride share services for a customer based on geographic location; [0077] system may acquire pick-up and drop off location of the one or more customers and the description of the one or more customers)
that has been allowed to use the vehicle, and wherein a driving route plan of the usage allowed user matches the driving route plan of the usage to-be-allowed user. ([0075] market server may query ride share services for a customer based on geographic location; [0077] system may acquire pick-up and drop off location of the one or more customers and the description of the one or more customers; [0079] market server may transmit the ride share data describing the one or more customers to the vehicle system; [0135] ride share data including identification information and geographic data is received in the vehicle system; [0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user; [0078] system may pair a user and a customer based on geographic proximity of the pick up and drop off locations for the customers relative to the journey start and journey end locations for the user)
Claims 9 and 19
Rai discloses following elements of claims 8 and 18, above. Rai also discloses:
wherein the receiver is further configured to receive a second vehicle usage notification message from the management device, ([0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile)
and wherein the second vehicle usage notification message comprises identity information of the usage allowed user and the driving route plan of the usage allowed user. ([0069] system may determine that a user and a customer are traveling to geographically related locations at similar times of the day and generate a suggestion that the customer share the ride with the user; [0078] system may pair a user and a customer based on geographic proximity of the pick up and drop off locations for the customers relative to the journey start and journey end locations for the user; [0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0045] user profile data may include account information (identity information) for other services; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile and transmit it to the vehicle when it’s determined that the user is going to use the vehicle)
Claims 10 and 20
Rai discloses following elements of claims 6 and 16, above. Rai also discloses:
wherein the receiver is further configured to receive a third vehicle usage notification message from the management device when the mode identifier information of the vehicle indicates that the vehicle is in the exclusive mode, ([0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile)
and wherein the third vehicle usage notification message comprises identity information of the single user and a driving route plan of the single user. ([0044] device pairing allows user profile data to be sent to the vehicle system; [0140] pairing may include client; [0042] user profile data may include navigation settings; [0045] user profile data may include account information (identity information) for other services; [0048] user profile may include home address and any data necessary to navigate to the user’s home; [0073] market server may store the user profile and transmit it to the vehicle when it’s determined that the user is going to use the vehicle)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160171637 to Rai (“Rai”) in view of U.S. Patent Publication No. 20160093216 to Lee et. al. (“Lee”).
Claims 2 and 12
Rai discloses following elements of claims 1 and 11, above. Rai also discloses:
wherein after obtaining the mode identifier information of the vehicle, the vehicle management method further comprises sendingmode. ([0088]-[0091] user can toggle vehicle mode to any of private, share ride, or share vehicle; [0120] onboard module may include communication modules for communicating with other elements of the system; [0140] user client may interface with onboard module and presence of user may be determined by client being detected by onboard module)
All of these elements strongly suggest that the mode identifier may be transmitted to the vehicle. To the extent that Rai does not explicitly disclose sending, by the computer processor, the mode identifier information to the vehicle, Lee discloses that the vehicle status may be toggled from one mode to another, programming associated with the mode is transmitted to the in-vehicle telematics communication unit (TCU) to enable the functions of the particular mode. See at least Lee paragraphs [0052], [0056], [0060], and figs. 1-2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle mode toggle function of Rai the transmitted toggle function of Lee in order to allow a vehicle to be “switched from one program to another to in response to demand.” Lee, paragraph [0052]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628